DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 09 February 2022 has been entered. Claims 21 and 46-47 have been amended. Claims 22-45 are as previously presented. Claims 1-20 have been canceled. No claims have been added. Therefore, claims 21-47 are currently pending in this application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Any remaining dependent claims are rejected upon dependency of a rejected base claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of Silver et al. (10,143,621 B2) in view of Palmer et al. (2005/0209543 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.

Patent claim 12
Application claims 21-22
1. A system for monitoring cardiopulmonary resuscitation (CPR) chest compressions of a patient, the system comprising: 
a first motion sensor configured to be disposed at the chest of the patient and further configured to provide a first motion signal indicative of the CPR chest compressions; 
a second motion sensor configured to be disposed at the back of the patient and further configured to provide a second motion signal indicative of the CPR chest compressions; 
a wrap-around structure configured to fit around the chest of the patient and provide active decompression during a CPR chest compression cycle upon administration of the CPR chest compressions by a rescuer; and 
a control system including at least one processor and memory, communicatively coupled to the first motion sensor and the second motion sensor, and configured to: receive the first motion signal and the second motion signal; 
determine CPR chest compression parameters for the CPR chest compression cycle based on the first motion signal and the second motion signal; and generate an output based on the determined CPR chest compression parameters.

biased to an open configuration.

positioning an anterior segment of a resilient wrap-around structure comprising a first motion sensor on a sternum of the patient, the first motion sensor configured to generate a first motion signal, such that at least a portion of an interior surface of the anterior segment is adhered to the patient's chest; 
positioning a posterior segment of the resilient wrap-around structure comprising a second motion sensor on a back of the patient, the second motion sensor configured to generate a second motion signal; 
providing chest compressions to the patient such that the first motion sensor moves in fixed relation with the sternum of the patient and the second motion sensor moves in fixed relation with the back of the patient during the chest compressions; and 
actively decompressing the chest by the resilient wrap-around structure after each chest compression to exert an expansive force on the patient's chest wall during a release phase of a chest compression cycle and to cause expansion of the patient's chest during the release phase, wherein resilient expansion of the resilient wrap-around 

22. The method of claim 21, further comprising operating an associated control system, comprising a processor and a memory, configured to receive the first motion signal and the second motion signal.


Thus, it is apparent, for the broadening aspect, that patent claim 12 includes underlined features that are not in application claims 21-22. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 21-22 are anticipated by patent claim 12, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 21-22 is obvious over patent claim 12 with respect to the broadening aspect.
With respect to the additional features recited in application claims 21-22, patent claim 12 does not explicitly recite the structure of “a portion of an interior surface of the anterior segment is adhered to the patient's chest”.
However, in figure 1 Palmer teaches that a resilient wrap-around structure includes a frontal resilient segment 18 having a layer of adhesive that is positioned over the sternum of the user (see para. [0046] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent device’s segment to have an interior surface 
Regarding the method steps, modified patent claim 12 discloses a CPR device, including the resilient wrap-around structure, to perform a CPR chest compression and decompression cycle. Thus, it would have been obvious to an ordinary skill in the art to perform the claimed method steps as the modified patented claim 12 has the exactly same structure as claimed.  
Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of Silver et al. (10,973,735 B2) in view of Pino et al. (2014/0060546 A1) and Centen (2010/0228165 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claim 21 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims.  
Patent claim 5
Application claim 21
1. A device for augmenting chest release of the chest of a cardiac arrest patient during CPR comprising: 
one or more arcuate bands configured to conform to the chest of the patient, at least a part of an inner surface of the one or more arcuate bands configured to be adhered to the chest of the patient, wherein, for a chest and wherein the one or more arcuate bands comprise a first tip and a second tip, wherein the one or more arcuate bands are configured to extend continuously around the patient's back, and wherein the first tip and the second tip are configured to be spaced from each other over a portion of the thorax of the patient.

5. The device according to claim 2, wherein the one or more arcuate bands consist of one resilient arcuate band configured to substantially encircle the chest of the patient.

positioning an anterior segment of a resilient wrap-around structure comprising a first motion sensor on a sternum of the patient, the first motion sensor configured to generate a first 
positioning a posterior segment of the resilient wrap-around structure comprising a second motion sensor on a back of the patient, the second motion sensor configured to generate a second motion signal; 
providing chest compressions to the patient such that the first motion sensor moves in fixed relation with the sternum of the patient and the second motion sensor moves in fixed relation with the back of the patient during the chest compressions; and 
actively decompressing the chest by the resilient wrap-around structure after each chest compression to exert an expansive force on the patient's chest wall during a release phase of a chest compression cycle and to cause expansion of the patient's chest during the release phase, wherein resilient expansion of the resilient wrap-around structure adhered to the patient's chest causes the expansive force to be exerted on the patient's chest wall.


Thus, it is apparent, for the broadening aspect, that patent claim 5 include underlined features that are not in application claim 21. Following the rationale in In re 
With respect to the additional features recited in application claim 21, patent claim 5 does not explicitly recite the steps of “a first motion sensor on a sternum of the patient, the first motion sensor configured to generate a first motion signal … a second motion sensor on a back of the patient, the second motion sensor configured to generate a second motion signal”.
However, Pino discloses a method for delivering cardiopulmonary resuscitation chest compressions to a patient by a rescuer, the method comprising: positioning an anterior segment of a partially resilient wrap-around structure comprising a first sensor on a sternum of the patient; providing chest compressions to the patient such that the first sensor moves in fixed relation with the sternum of the patient and the second sensor moves in fixed relation with the back of the patient during the chest compressions (see figs. 1, 3, and 9 and para. [0048] of Pino). Since the patent claim recites the step of positioning the resilient arcuate bands over the sternum and back of the patient and since Pino teaches the steps of positioning the first sensor to move in fixed relation with the sternum of the patient and the second sensor to move in fixed relation with the back of the patient during the chest compressions, it would have been 
The modified patent claim 5 does not disclose that the first and second sensors are motion sensors.
However, Centen teaches a device for monitoring CPR compressions using a first motion sensor on the sternum of the patient and a second motion sensor on the back of the patient, and the first and second motion sensor being configured to generate a first and second motion signal (see fig. 4, para. [0058], lines 5-19). Since patent claim 5 discloses positioning the arcuate bands over the sternum and back of the patient and since the modified patent claim 5 discloses the first and second sensor, as taught by Pino, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the sensors of the device to be a first motion sensor and second motion sensor, as taught by Centen to accurately determine compression parameters of the CPR being performed, see para. [0058] lines 19-23 of Centen.
Regarding the method steps, modified patent claim 5 discloses a CPR device, including the resilient wrap-around structure, to perform a CPR chest compression and decompression cycle. Thus, it would have been obvious to an ordinary skill in the art to perform the claimed method steps as the modified patented claim 5 has the exactly same structure as claimed.
Claims 21-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of Silver et al. (9,521,977 B2) in view of Palmer et al. (2005/0209543 A1).
Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect and recite additional features not present in the patent claims.
Regarding claims 21-22 and the broadening aspect of the application claims, the following comparison between the patent claims and the application claims, see underlined features in the patent claims, show what elements have been excluded in the presentation of the application claims.  
Patent claim 2
Application claims 21-22
1. A device for assisting resuscitation of a victim during CPR chest compressions comprising: an anterior sensor disposed on an anterior segment, said anterior segment configured to be held adjacent to an anterior surface of the victim and said anterior sensor operable to produce a first signal corresponding to motion of the anterior surface during compressions; a posterior sensor disposed on a posterior segment, said posterior segment configured to be held adjacent to a posterior surface of the victim and said posterior sensor operable to produce a second signal corresponding to motion of the posterior surface during compressions; a control system operable to receive the first signal corresponding to motion of the anterior surface and the second signal corresponding to motion of the posterior surface and determine compression depth therefrom; and a feedback device configured to provide CPR advisory prompts to a rescuer based on a calculated compression depth, velocity or rate; wherein the anterior segment and the posterior segment are configured to provide active decompression during CPR chest compression cycles. 
    2. The device of claim 1, wherein the anterior segment is joined to the posterior segment, such that the anterior segment and posterior segment are resiliently biased to open to a configuration larger than a thickness of the victim's chest. 

positioning an anterior segment of a resilient wrap-around structure comprising a first motion sensor on a sternum of the patient, the first motion sensor configured to generate a first motion signal, such that at least a portion of an interior surface of the anterior segment is adhered to the patient's chest; 
positioning a posterior segment of the resilient wrap-around structure comprising a second motion sensor on a back of the patient, the second motion sensor configured to generate a second motion signal; 
providing chest compressions to the patient such that the first motion sensor moves in fixed relation with the sternum of the patient and the second 
actively decompressing the chest by the resilient wrap-around structure after each chest compression to exert an expansive force on the patient's chest wall during a release phase of a chest compression cycle and to cause expansion of the patient's chest during the release phase, wherein resilient expansion of the resilient wrap-around structure adhered to the patient's chest causes the expansive force to be exerted on the patient's chest wall.

22. The method of claim 21, further comprising operating an associated control system, comprising a processor and a memory, configured to receive the first motion signal and the second motion signal.


Thus, it is apparent, for the broadening aspect, that patent claim 2 include underlined features that are not in application claims 21-22. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since application claims 21-22 is anticipated by patent claim 2, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claims 21-22 is obvious over patent claim 2 with respect to the broadening aspect.
With respect to the additional features recited in application claims 21-22, patent claim 2 discloses the resilient wrap-around structure having the “anterior segment 
However, in figure 1 Palmer teaches that a resilient wrap-around structure includes a frontal resilient segment 18 having a layer of adhesive that is positioned over the sternum of the user (see para. [0046] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the patent device’s segment to have an interior surface adhered to the patient’s chest via adhesive, as taught by Palmer, to allow the anterior segment to assist on pulling on the chest wall of the user after chest compressions to assist the rescuer during emergency CPR.
Regarding the method steps, modified patent claim 2 discloses a CPR device, including the resilient wrap-around structure, to perform a CPR chest compression and decompression cycle. Thus, it would have been obvious to an ordinary skill in the art to perform the claimed method steps as the modified patented claim 2 has the exactly same structure as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 26-29, 36, and 43-47 are rejected under 35 U.S.C. 103 as being unpatentable over Pino et al. (2014/0060546 A1) in view of Palmer et al. (2005/0209543 A1) and Centen (2010/0228165 A1).
	Regarding claim 21, Pino discloses a method for delivering cardiopulmonary resuscitation (CPR) chest compressions to a patient by a rescuer (the rescuer presses down on a petal member 304 of a care unit 300 to apply emergency CPR to a patient, see para. [0048]), the method comprising: positioning an anterior segment (petal member 304, see fig. 3) of a partially resilient wrap-around structure (care unit 300, see fig. 3, a base member 302 of the care unit 300 being made of a resilient compressible polymer, see para. [0048]) comprising a first sensor (sensor component 312, see fig. 3) on a sternum of the patient (the first sensor 312 is positioned on anterior segment 304 which is wrapped around the patient, such that the first sensor 312 is positioned on the sternum), such that at least a portion of an interior surface of the anterior segment 304 is secured to the patient's chest (an interior surface of the anterior segment 304 is secured to the patient’s chest during therapy when the resilient wrap-around structure 300 is moved into a closed position, see fig. 8 and para. [0051], lines 1-5, and para. [0080], lines 2-4); positioning a posterior segment (back member 302) of the resilient wrap-around structure 300 comprising a second sensor on a back of the patient (the second sensor 312 is shown to be provided on posterior segment 302, see fig. 3); providing chest compressions to the patient such that the first sensor moves in fixed relation with the sternum of the patient and the second sensor moves in fixed relation with the back of the patient during the chest compressions (while providing emergency CPR to the patient, the first sensor 312 and second sensor 312 would have to move in 
	Pino discloses everything as claimed including the posterior segment 302 being made of a resilient compressible polymer, see para. [0048], and that the portion of the interior surface of the anterior segment 304 is secured to the patient's chest, see fig. 8 and para. [0051], lines 1-5, and para. [0080], lines 2-4, but lacks a detailed description of the anterior segment being made of a resilient material such that the wrap-around structure is a resilient wrap-around structure and the portion of the interior surface of the anterior segment being adhered to the patient’s chest.
However, in figure 1 Palmer teaches that a resilient wrap-around structure includes a frontal resilient segment 18 positioned over the sternum of the user (the resilient segment 18 is made of a resilient metal core and a layer of adhesive to adhere the interior surface of the resilient segment 18 to the patient’s chest so that the resilient segment 18 pulls on the sternum of the user when positioned over the sternum of the user, see para. [0046] lines 1-8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pino’s anterior segment to be made of a resilient metal core having an interior surface adhered to the patient’s chest via adhesive, as taught by Palmer, to allow the 
The modified Pino method discloses everything as claimed including the first and second sensors, but lacks a detailed description of the sensors being motion sensors, and the first motion sensor and second motion sensor being configured to generate a first and second motion signal.  
However, Centen teaches a device for monitoring CPR compressions (see Figure 4) using a first motion sensor (compression unit 10) on the sternum of the patient (compression unit placed on the chest of the patient; see para. [0058], lines 5-6) and a second motion sensor (surface sensor 9) on the back of the patient (surface unit 9 placed under patient, i.e. behind the back, shoulder or neck; see para. [0058], lines 3-5), and the first and second motion sensor being configured to generate a first and second motion signal (compression unit moves in accordance with chest of patient and is used to determine a relative measurement based on the motion or displacement between the surface and the chest and surface unit moves with surface to determine a relative measurement based on the motion or displacement between the surface and the chest; see para. [0058], lines 9-19). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Pino wrap-around structure with a first motion sensor and second motion sensor, as taught by Centen to accurately determine compression parameters of the CPR being performed, see para. [0058] lines 19-23 of Centen.
After the modification of Pino with Palmer, the modified Pino device discloses actively decompressing of the chest by the resilient wrap-around structure after each 
	Regarding claim 22, the modified Pino method has everything as claimed, but lacks a detailed description of operating an associated control system, comprising a processor and a memory, configured to receive the first motion signal and the second motion signal. 

	Regarding claim 23, the modified Pino method discloses the associated control system is configured to calculate a depth of chest compression delivered by the rescuer (processor used measurement between the two sensors to determine compression parameter, such as depth of chest compression, see para. [0058], lines 12-17 of Centen).
	Regarding claim 26, the modified Pino method discloses inputting information related to a size of the patient into the associated control system (by placing the first and second motion sensors 10/9, the processor determines the distance between the first and second motion sensors 10/9 and estimate the patient’s body size, see para. [0091] lines 13-16 of Centen).
	Regarding claim 27, the modified Pino method discloses the associated control system determines a size of the patient in response to receiving an indication from the rescuer that the wrap-around structure is disposed about the patient (after the rescuer positions the patient in the resilient wrap-around structure, as taught by Pino, the 
	Regarding claim 28, the modified Pino method discloses selecting an appropriate size of the wrap-around structure (the structure 100 is wrapped around the patient and modified by a caregiver based on the patient’s size see para. [0051] lines 5-9 of Pino).
	Regarding claim 29, the modified Pino method discloses adjusting the wrap-around structure in response to a determination of a size of the patient (the structure 100 is wrapped around the patient and modified by a caregiver based on the patient’s size, see para. [0051] lines 5-9 of Pino).
	Regarding claim 36, the modified Pino method discloses the wrap-around structure is biased to an open configuration (the structure is open until it is wrapped around the patient, see fig. 1 of Pino). 
	Regarding claim 43, the modified Pino method discloses the first motion sensor and second motion sensors are accelerometers (the first and second motion sensors 10/9 are accelerometers, see para. [0059] lines 1-3 of Centen) that generate acceleration signals corresponding to acceleration of the chest and acceleration of the back of the patient during the chest compressions (the accelerometers sense motion of front and back of patient during compression, and generate acceleration data signals; see para. [0059] lines 3-9 of Centen).
	Regarding claim 44, the modified Pino method discloses the first motion sensor and second motion sensors are velocity sensors (the first and second motion sensors 10/9 are velocity sensors, see para. [0059] lines 1-3 of Centen).

Regarding claims 46-47, the modified Pino method discloses everything as claimed including positioning of the anterior segment of the resilient wrap-around structure such that at least the portion of the interior surface of the anterior segment is secured to the patient's chest at least in part by the interior surface of the anterior segment being adhered to the patient's chest by an adhesive surface on the at least the portion of the interior surface of the anterior segment. (an interior surface of the anterior segment 304 is secured to the patient’s chest during therapy when the resilient wrap-around structure 300 is moved into a closed position, see fig. 8 and [0051], lines 1-5, [0065], lines 5-8, and [0080], lines 2-4 of Pino; the adhesive adhering the interior surface of the segment 18 to the patient's chest, see para. [0046] lines 1-8 of Palmer).
Claims 24, 25, and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Pino, Palmer et al. and Centen as applied to claim 23 above, and further in view of Centen et al (2012/0083720 A1; hereinafter Centen‘720).
	Regarding claim 24, the modified Pino discloses the associated control system provides feedback (base unit 13 includes a feedback component 12, see [0075], lines 3-12 of Centen), but lacks a detailed description of the feedback being based on the depth of chest compression or the release parameter indicative of active decompression. 

	Regarding claim 25, the modified Pino discloses modifying delivery of the chest compressions based upon the feedback (the rescuer is warned to adjust the force or timing of the CPR chest compressions, see para. [0048] lines 10-11 of Centen‘720).
	Regarding claim 37, the modified Pino discloses the feedback provides an indication to the rescuer to adjust one or more parameters of the chest compressions (the rescuer is warned to adjust the force or timing of the CPR chest compressions, see para. [0048] lines 10-11 of Centen‘720).
	Regarding claim 38, the modified Pino discloses the one or more parameters includes a rate of the chest compressions (rescuer warned to adjust the timing of the CPR chest compressions, and timing of the compressions would be the rate, see para. [0048] lines 10-11 of Centen‘720).
	Regarding claim 39, the modified Pino discloses the feedback includes a positive advisory in response to chest compressions that are adequate desired chest compression goals (when the measured net CPR chest compression is within a desired range, a green light is shown, see para. [0048] lines 4-6 of Centen‘720).

	Regarding claim 41, the modified Pino discloses the desired chest compression goals are based on a determined size of the patient and a chest compression depth (a suitable compression depth is based on an estimated patient’s body size, see para. [0091] lines 10-11 of Centen).
	Regarding claim 42, the modified Pino discloses the feedback includes visual prompts and audio prompts (a visual and auditory signal is sent as a feedback signal, see para. [0048] lines 3-4 of Centen‘720)
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable Pino, Palmer et al. and Centen as applied to claim 21 above, and further in view of Bowes (2008/0300518 A1).
	Regarding claim 30, the modified Pino method has everything as claimed, but lacks a detailed description of providing chest compressions to the patient comprises holding the anterior segment and the posterior segment in fixed relation to the body of the patient by thumbs and fingers of the rescuer during the chest compressions. 
However, in figure 2C Bowes teaches a method of performing CPR that includes wrapping a rescuer’s hands around the chest of a patient, when the patient is an infant (see para. [0037]). Therefore, it would have been obvious to one of ordinary skill in the 
	Regarding claim 31, the modified Pino method has everything as claimed, but lacks a detailed description of providing chest compressions to the patient comprises placing hands of the rescuer around a thorax of the patient such that thumbs of the rescuer are over the sternum of the patient and onto the anterior segment of a wrap-around structure and fingers of the rescuer are on the back of the patient and positioned on the posterior segment of the wrap-around structure. 
However, in figure 2 Bowes teaches a method of performing CPR on an infant that includes providing chest compressions to the patient (see para. [0037] lines 1-3) comprises placing the hands of the rescuer around the thorax of the patient such that the thumbs of the rescuer are over the sternum of the patient and the fingers of the rescuer are on the back of the patient (the thumbs of the rescuer are on the sternum of the patient and the fingers are on the back, see fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino method of delivering chest compressions to include placing the hands of the rescuer around the patient, as taught by Bowes, to deliver chest compressions safely to an infant. By including this, the thumbs of the 
	Regarding claim 32, the modified Pino method has everything has claimed, but is silent to providing chest compressions to the patient includes squeezing a thorax of the patient with thumbs pressing on the sternum of the patient to push the sternum toward a spine. 
However, in figure 2C Bowes teaches a method of providing chest compressions that includes squeezing the thorax of the patient with the thumbs pressing on the sternum of the patient to push the sternum toward the spine (if the rescuer places the two thumbs on the chest of the patient, and then starts to compress, it would squeeze the thorax and push the sternum towards the spine, see Figure 2C as a diagram of hand placement and para. [0037] lines 9-14). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino method of delivering chest compressions to include squeezing the thorax with thumbs, as taught by Bowes, to safely deliver chest compressions to an infant.
	If in doubt about the modifications above regarding claims 30-32, the placement of the thumbs and fingers of the rescuer is considered an obvious design choice because it would have been obvious to rearrange the placement of the thumbs and fingers, depending on the size and needs of the patient. 
Claims 33-35 are rejected under 35 U.S.C. 103 as being unpatentable Pino, Palmer et al. and Centen as applied to claim 21 above, and further in view of Sullivan et al (2014/0107541 A1).

However, Sullivan teaches a system with a defibrillator-monitor where two electrodes provide an input to the control system to indicate they are in contact with the patient (a person’s signal can be detected between electrodes 304, 308 and can also detect whether they have been disconnected from the person, indicating they are not in contact with the patient, see para. [0068]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the modified Pino control system to receive an input, as taught by Sullivan, to ensure the device is connected to the patient for monitoring. 
	Regarding claim 34, the modified Pino method has everything as claimed, but lacks a detailed description of the associated control system is a defibrillator that includes one or more input devices for receiving input from the rescuer. 
However, Sullivan discloses a defibrillator-monitor that is a control system that includes one or more input devices for receiving input from the rescuer (defibrillator includes user interface that includes controls for discharger circuit, see para. [0077] lines 7-12). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided the modified Pino control system with a defibrillator, as taught by Sullivan, to also defibrillate a patient in emergency situations.
. 
Response to Arguments
Applicant's arguments, see the remarks filed 09 February 2022, have been fully considered but they are not persuasive. 
On page 8, lines 2-8, the applicant argues “For example, see, e.g., Pino et al., paragraph [0069] and FIGs. 10-12, in which the open petal members are shown clearly unattached to the neonate, and no indication of any attachment of any petal member, closed or open, is shown or described. Indeed, by disclosing these various features, and not disclosing or suggesting adherence or, for example, any form of attachment of any portion of the care unit to the neonate, Pino et al. can be viewed as teaching away from such features including adherence as claimed in the claims as currently pending”.
However, Pino discloses the step of positioning the anterior segment 304 of the resilient wrap-around structure 300 onto the sternum of the patient, the anterior segment 304 being wrapped around the patient such that the anterior segment 304 is placed over the patient’s chest and therefore on the patient’s sternum, the interior surface of the anterior segment 304 being secured to the patient’s chest during therapy when the resilient wrap-around structure 300 is moved from an open position, see fig. 3, into a closed position, see fig. 8, para. [0048], para. [0051] lines 1-5, para. [0065] lines 5-8 and para. [0080] lines 2-4 of Pino). Palmer is then relied upon to teach that a 
a frontal resilient segment 18, positioned over the sternum of the user, is made of a resilient metal core and includes a layer of adhesive to adhere the interior surface of the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kanter (4,355,634 A) is cited to show a resilient compressive structure.
Lurie et al. (5,454,779 A) is cited to show a resilient segment with an adhesive.
Jayne et al. (2004/0162510 A1) is cited to show a compressive structure.
Weil et al. (2005/0148909 A1) is cited to show a resilient compressive structure.
Karve et al. (2014/0155792 A1) is cited to show a resilient wrap-around structure.
Madanat (9,101,527 B2) is cited to show a wrap-around structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555. The examiner can normally be reached M-T: 7:30a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785